          Case 1:11-cr-00346-RJS Document 81 Filed 01/13/21 Page 1 of 4




                                                                     January 6, 2021


BY ECF
The Honorable Judge Richard J. Sullivan
United States Circuit Court Judge
Second Circuit Court of Appeals
40 Foley Square
New York, NY 10007

RE:    United States v. Marco Batista
       11 Cr. 346 (RJS)

Honorable Judge Sullivan:

        I write to respectfully request an update on the status of the above-captioned case and to
request that the Court direct the Bureau of Prisons to provide defense counsel with information
concerning Marco Batista’s health status and conditions of confinement at the Metropolitan
Detention Center. On December 18, 2020, Marco Batista, who is 54 years old, tested positive for
Covid-19 while incarcerated at the Metropolitan Detention Center. See Bureau of Prisons Medical
Records, Exhibit A. Since then, he has remained on Unit 73, the isolation unit. His family has not
heard from him in over a month.

        On December 5, 2019, Mr. Batista appeared before Your Honor for resentencing under
United States v. Davis, 139 S. Ct. 2319 (June 24, 2019) and United States v. Barrett, 937 F.3d 126
(2d. Cir. 2019). The parties agreed that Mr. Batista is entitled to be resentenced pursuant to Davis.
The Court ordered the parties to submit briefing by January 6, 2020 on why kidnapping in violation
of 18 U.S.C. § 1201(a)(1) is not a crime of violence under Davis. The defense timely filed a
memorandum of law in support of Mr. Batista’s 28 U.S.C. § 2255 motion for resentencing under
Davis. Dkt. No. 76. The Government did not contest the defense filing.

       It has now been a year since the defense’s filing and more than a year since Mr. Batista last
appeared before Your Honor. In that time, Mr. Batista has languished at the Metropolitan
Detention Center. On December 28, 2020, I spoke with Mr. Batista and learned that he had been
diagnosed with Covid-19 and had been in the isolation unit since December 22, 2020. Mr. Batista
was coughing throughout our conversation and reported that he frequently felt feverish at night
and was experiencing pain throughout his body. Despite this, he was never given any medication,
not even Tylenol, to alleviate his coronavirus symptoms. He is allowed out of his cell—which he
          Case 1:11-cr-00346-RJS Document 81 Filed 01/13/21 Page 2 of 4




shares with another individual infected with Covid-19—for fifteen minutes on Mondays,
Wednesdays, and Fridays. This is the only time he has to shower or use the phone or computer.
Upon entering the isolation unit, Mr. Batista was not furnished with a new face mask; he still has
the same mask he was given several months ago. Further, while Mr. Batista was provided a small
bottle of cleaning solution to clean his cell, he was not given anything to apply the solution, such
as a spray bottle or rag, making it impossible to maintain a sanitary environment.

        Since learning of Mr. Batista’s diagnosis, the defense has repeatedly sought information
from the Bureau of Prisons concerning his medical condition and requested that he receive medical
attention and be provided with the necessary personal protective equipment, including a new clean
face mask and a rag/spray bottle to apply cleaning solution in his cell. Despite counsel’s repeated
requests, the Bureau of Prisons has yet to answer even basic questions about Mr. Batista’s
conditions of confinement, including whether he has a clean face mask or a washcloth to clean his
cell. While the Bureau of Prisons provided Mr. Batista’s medical records to the defense through
the Government, these records do not include answers to these questions.

        Accordingly, Mr. Batista requires the Court’s intervention to ensure his medical needs are
met. Specifically, Mr. Batista requests that the Court direct the Bureau of Prisons to answer the
defense’s questions concerning his conditions of confinement and provide the defense immediate
access to Mr. Batista’s medical records upon request. In addition, Mr. Batista respectfully requests
an update on the status of his case and the pending memorandum of law filed by defense counsel
on January 6, 2020.

       Thank you for your consideration of this matter.



                                              Respectfully submitted,

                                              /s/ Marne Lenox
                                              Marne Lenox
                                              Assistant Federal Defender
                                              (212) 417-8721




cc:    Ni Qian, Assistant U.S. Attorney
                   IT IS HEREBY ORDERED THAT, no later than Friday, January 15, 2021, the
                   government shall respond to Defendant's request that the Court direct
                   the Bureau of Prisons to answer the defense's questions regarding his
                   conditions of confinement, and to provide the defense immediate access
                   to Defendant's medical records.

                   SO ORDERED.

                   Dated:          January 12, 2021
                                   New York, New York
                                                 2                       ___________________________
                                                                         RICHARD J. SULLIVAN
                                                                         UNITED STATES CIRCUIT JUDGE
                                                                         Sitting by Designation
Case 1:11-cr-00346-RJS Document 81 Filed 01/13/21 Page 3 of 4




 EXHIBIT A
Case 1:11-cr-00346-RJS Document 81 Filed 01/13/21 Page 4 of 4




        REDACTED
